DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed September 2, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejection)
1) Claims 1-3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nihart (US 2015/0245991) in view of Travis (US 2003/0232101). The rejection is maintained. 
Nihart discloses anti-aging dermal composition comprising herbal extracts. The compositions comprises hemp oil. Other actives include licorice root. The compositions may be formulated into eye creams, serums (which would encompass a spray) and moisturizers (Abstract). The cream base comprises de-ionized water, glycerin, tocopherol, xanthan gum and cetearyl alcohol and potassium sorbate (a preservative). The hemp oil comprises cannabidiols. Cannabinoids include cannabidiol and 
Nihart differs from the instant claims insofar as it does not disclose the amount of cannabigerol in the hemp oil.
Travis discloses topical formulations comprising resorcinols and cannabinoids. The cannabinoids used include cannabigerol (Abstract and paragraph 0082). Cannabigerol has antimicrobial and anti-inflammatory activities (paragraph 0114). The carrier includes hemp oil. The compositions may also comprise emulsifying agents.
Cannabigerol has antimicrobial and anti-inflammatory activities making it a result effective variable. It would have taken no more than the relative skill of one of ordinary skill in the art to have adjusted the amount of cannabigerol in the hemp oil in order to obtain the desired therapeutic effect. Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to have used a hemp oil comprising 3 to 24 percent cannabigerol motivated by the desire to obtain the desired therapeutic effect. 

Response to Arguments
The Examiner submits that Nihart discloses Cannabis sativa oil, which comprises cannabigerol. Nihart is only deficient insofar as it does not the amount of cannabigerol present in the Cannabis sativa L oil, which is present in the oil.  Travis was used to 

Claim Rejections - 35 USC § 103 – Obviousness (New Rejection)
1) Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nihart (US 2015/0245991) in view of Travis (US 2003/0232101) in further view of Goyarts et al. (US 2009/0196942).
Nihart in view of Travis is discussed above and differs from the instant claims insofar as it does not disclose Di-PPG-2 myreth-10 adipate.
Goyarts et al. disclose topical compositions. The compositions comprise surfactant such as Di-PPG-2 myreth-10 adipate. The compositions also comprise solvents such as ethanol and isopropanol (paragraph 0153). 

In regard to premixing the solvents such as alcohol and water, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04, IV C. Therefore it would have been obvious to one of ordinary skill in the art prior to the Application being filed to have add the components in any sequence absent of evidence to the contrary. 

Conclusion
Claims 1-9 are rejected. 
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/LEZAH ROBERTS/Primary Examiner, Art Unit 1612